Citation Nr: 0836524	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-03 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for PTSD.  In December 2005, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was denied in a 
September 1991 rating decision.  The RO declined to reopen 
the claim on several occasions thereafter, most recently in 
November 1993.  The veteran was notified of each of these 
decisions, but did not perfect an appeal of any.

2.  The evidence received since the last final denial in 
November 1993 is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it contributes to a more complete 
picture of the veteran's claim, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection. 

3.  The veteran has been diagnosed with PTSD that is 
medically attributed to a stressor he experienced during his 
service.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2000 
& 2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The claim for service connection for PTSD was previously 
denied in a September 1991 rating decision.  The RO declined 
to reopen the claim on several occasions thereafter, most 
recently in November 1993.  The veteran was notified of each 
of these decisions, but did not perfect an appeal of any.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  The prior decisions are final because the 
veteran did not file timely appeals.

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen the claim in July 1998.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The definition of new and material evidence has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claims to reopen were 
received before that date.  66 Fed. Reg. 45,620 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence before VA at the time of the prior final 
decision in November 1993 consisted of the veteran's service 
medical records, the veteran's post-service treatment 
records, buddy statements, and his own statements regarding a 
PTSD stressor involving an incident in which he had been 
involved in an enemy attack near a bridge in Da Nang 
province.  The RO found that while the veteran had been 
diagnosed with PTSD related to an in-service stressor, 
because that stressor had not been verified, the criteria for 
service connection had not been met.

Newly received evidence includes a credible July 2003 
statement written by a fellow serviceman which corroborates 
the reported enemy attack that took place near a bridge in Da 
Nang province, and a July 1999 response from the United 
States Army and Joint Services Records Research Center 
(JSRRC), to a request for verification of an attack at Da 
Nang between May and July of 1970.  The Operational Report - 
Lessons Learned listed several enemy attacks in June 1970.  
The report described a June 11, 1970, enemy attack on Thanh 
My Hamlet, situated near the Ba Ren Bridge.  Following an 
attack-by-fire of 200 rounds of mixed, 60 millimeter, and 82 
millimeter mortar rounds, an estimated two enemy companies 
attacked the hamlet, lobbing grenades and satchel charges 
into bunkers where the residents had taken cover and shooting 
anyone in sight.  On June 21, 1970, there was an attack-by-
fire against Da Nang.  While that response does not 
specifically pinpoint the veteran in those specific locations 
at the time of the attack, because the attack reported by the 
veteran has been verified, and the statement written by the 
veteran's fellow serviceman corroborates his account of the 
attack and the veteran's presence at the scene of the attack, 
the Board finds that the verification of the attack near the 
bridge is evidence that is both new and material, as it 
verifies the veteran's reported stressor.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.  38 C.F.R. 
§ 3.303.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for PTSD is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  However, PTSD is not 
classified as a psychosis, and service connection for PTSD 
accordingly may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran served in Vietnam from March 1970 to April 1971.  
During that period the veteran was a cook in a support unit 
located in Da Nang province.  He claims that his service in 
Vietnam exposed him to combat and non-combat stressors that 
support a PTSD diagnosis.  

The veteran's service personnel records reveal that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  The veteran's 
awards and participation in various campaigns are consistent 
with service in Vietnam in support of the Vietnam War.  
However, those awards are not indicative of participation in 
combat.  Thus, his reported PTSD stressors must be verified 
in order for service connection for PTSD to be warranted.  
The veteran's service medical records are negative for 
evidence of any chronic psychiatric disability during 
service.  His psychiatric evaluation at separation from 
service was normal.  

Post-service treatment records show that the veteran was 
initially diagnosed with PTSD on VA examination in June 1991.  
At that time, the veteran reported in-service PTSD stressors 
involving frequent ambushes and incoming mortar rounds.  He 
stated that although his primary military occupational 
specialty was cook, he frequently was required to drive 
civilian Vietnamese back to town.  During those trips, they 
were frequently ambushed.  Other reported stressors included 
seeing dead enemy troops on wires, and the combat-related 
deaths of several of his fellow comrades.  He was diagnosed 
with PTSD in accordance with DSM-IV.  Subsequent records show 
that the veteran consistently reported a stressor involving 
an incident in which he had been involved in an enemy attack 
near a bridge in Da Nang province, and that he has continued 
to receive regular treatment for PTSD.

Having determined that the veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the veteran's PTSD diagnosis is based upon a verified 
stressor.

In support of his claim, the veteran submitted a July 2003 
statement written by a fellow serviceman which corroborates 
the reported enemy attack that took place near a bridge in Da 
Nang province.  The Board has determined that statement is 
credible and is persuasive corroboration of the veteran's 
account of the attack.

A July 1999 response from the United States Army and Joint 
Services Records Research Center (JSRRC), additionally 
verifies the veteran's reports of frequent attacks at Da Nang 
between May and July of 1970.  The Operational Report - 
Lessons Learned listed several enemy attacks in June 1970.  
The report described a June 11, 1970, enemy attack on Thanh 
My Hamlet, situated near the Ba Ren Bridge.  Following an 
attack-by-fire of 200 rounds of mixed, 60 millimeter, and 82 
millimeter mortar rounds an estimated two enemy companies 
attacked the hamlet, lobbing grenades and satchel charges 
into bunkers where the residents had taken cover and shooting 
anyone in sight.  On June 21, 1970, there was an attack-by-
fire against Da Nang.  While the response does not 
specifically pin point the veteran in these specific 
locations at the time of the attacks, because the bridge 
attack reported by the veteran has been verified, and the 
statement written by the veteran's fellow serviceman 
corroborates his account of the attack and the veteran's 
presence at the scene of the attack, the Board finds that the 
July 1999 response verifies the veteran's reported stressor.

Because the veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that it is 
at least as likely as not that the evidence of record 
demonstrates that the veteran's PTSD is due to a verified 
stressor event during his service.  Therefore, the Board 
finds that service connection for PTSD is warranted.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

The claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


